Exhibit 32.2 CERTIFICATION In connection with the periodic report of DSP Group, Inc. (the “Company”) on Form10-Q for the period ended June30, 2014 as filed with the Securities and Exchange Commission (the “Report”), I, Dror Levy, Chief Financial Officer of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter63, Section1350 of the United States Code, that to the best of my knowledge: the Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. This Certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. Date: August 11, 2014 /s/ Dror Levy Dror Levy Chief Financial Officer
